Citation Nr: 0303350	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-00 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a left ankle sprain.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to May 1968 
and from August 1974 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 RO decision which increased the rating 
for service-connected left ankle sprain residuals from 0 
percent to 10 percent.  In May 1999, the RO increased the 
rating for the left ankle disability to 20 percent.  The 
veteran continues to appeal for a higher rating.  He failed 
to appear for a Board hearing at the RO scheduled for August 
2001.  In December 2001, the Board remanded the claim to the 
RO for additional development.


FINDING OF FACT

The veteran's residuals of a left ankle sprain are manifested 
by some limitation of motion and lateral instability.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of a left ankle sprain have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262, 5270, 5271 (2002).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1965 
to May 1968 and from August 1974 to April 1975.  His service 
medical records reflect that he sprained his left ankle while 
playing basketball in March 1966.  

In February 1977, the RO granted service connection for 
residuals of a left ankle sprain, and assigned a 
noncompensable rating effective November 1976. 

VA outpatient treatment records from October 1997 show the 
veteran being seen with complaints of pain and swelling in 
his left ankle after he twisted it.  He was indicated to have 
tendinitis of the left ankle, with good range of motion.  X-
rays showed swelling of the left ankle but no fracture of the 
left foot.

In June 1998, the veteran submitted his claim for an 
increased rating for his service-connected residuals of a 
left ankle sprain.

In November 1998, the veteran was given a VA joints 
examination.  He gave a history that his left ankle was 
fractured in service.  He claimed that he had pain upon 
walking and standing and also with weather changes.  His pain 
was worse at night.  He reported that he was unable to walk 
or stand for very long and had difficulties with his work as 
a result.  He said that he had recently experienced pain in 
his right hip and right knee, and had altered his walking.  
He was taking Indocin with mild relief.  He reported 
intermittent edema, but indicated no surgery or other medical 
treatment.  On physical examination, he had a visible limp 
and favored his right foot.   His left ankle had dorsiflexion 
of 10 degrees and plantar flexion of 30 degrees with some 
discomfort.  There was crepitation on lateral movement to the 
right and left.  Edema was +1, and pulses were +2.  Strength 
was intact, and there was no other deformity.  X-rays showed 
no evidence of acute fracture, dislocation, or significant 
degenerative change; there were several well-corticated bony 
fragments inferior to the medial malleolus, likely secondary 
to prior trauma; and the X-ray impression was minor 
abnormality.  The examiner's diagnosis was left ankle injury 
status post "fracture" with continuing pain and restriction 
in activity.

In November 1998, the RO granted an increased rating, to 10 
percent, for the veteran's residuals of a left ankle sprain.  

In May 1999, the RO increased the veteran's rating for 
residuals of a left ankle sprain to 20 percent.

In July 1999, the veteran was given another VA joints 
examination.  He indicated that he had constant left ankle 
pain which was worsening over time.  He reported occasional 
swelling and instability, but none within the prior two 
years.  He said that he used crutches when the ankle gave out 
(last time was two years ago), used a cane occasionally, and 
had an ankle corset which he had not worn recently.  He was 
taking Indomethacin with some partial relief of his pain.  He 
indicated that his ankle problems were interfering with his 
work, and that he had never had ankle surgery.  Physical 
examination showed a normal gait.  The left ankle showed 15 
degrees of dorsiflexion, 45 degrees of plantar flexion, and 
approximately 15 degrees of subtalar motion.  He was able to 
do a single toe rise bilaterally.  There was no instability 
noted and he was nontender medially.  He was tender inferior 
to the tip of his lateral malleolus.  Pedal pulses were good, 
and there were no callosities or skin breakdowns.  There was 
no ankle swelling or redness.  X-rays showed no medial clear 
space widening; multiple osteophytes were present under his 
medial malleolus; no loose bodies were seen in the joint, and 
no fractures were seen.  The examiner's impression was post-
traumatic arthritis of the left ankle, likely secondary to 
old deltoid ligament strain versus tear.  

VA medical records show that the veteran was issued an ankle 
corset in August 2000.

In November 2002, the veteran was again given a VA joints 
examination.  He stated that he had episodes of pain and 
swelling with weightbearing as well as episodes of giving way 
of the left ankle, particularly if he stepped onto an uneven 
surface.  He said that he had to be cautious when walking.  
He was 58 years old and had retired in 2000 after working 
nearly 30 years with the laundry service of a VA medical 
center.  He alleged that he had taken retirement because of 
the problems with his left ankle.  He said that since 
retirement he had been able to get off his feet whenever his 
ankle bothered him.  He had previously been given an ankle 
brace, which he used only when being on his feet for 
prolonged periods of time or when performing activities such 
as mowing his lawn.  He was currently taking Indocin for pain 
relief for multiple joint problems.  On physical examination, 
he was able to move about the room with a satisfactory gait 
pattern, and could heel and toe walk and squat and arise 
again.  Examination of the left ankle showed no evidence of 
redness, heat, swelling, or other deformity.  He had 10 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
He indicated mild pain on motion.  Good subtalar motion was 
noted.  He had tenderness to palpation over the lateral 
aspect of the ankle, and some mild laxity on the drawer sign.  
X-rays showed no interval change from prior X-rays taken in 
June 2000.  There was an accessory ossicle inferior to the 
medial malleolus with questionable dystrophic calcification 
secondary to prior trauma.  Ankle mortise was normally 
aligned, and there was no soft tissue swelling.  The 
examiner's impression was residuals of service-connected left 
ankle sprain with chronic lateral instability.  The examiner 
noted that the veteran did describe some pain on range of 
motion testing, and indicated that pain could limit 
functional ability during a flare-up or when the ankle gave 
way, but that it was not feasible to attempt to express this 
in terms of additional limitation of motion since such 
matters cannot be determined with any degree of medical 
certainty.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an increased 
rating.  Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's residuals of a left ankle sprain are currently 
rated 20 percent.  

Under the diagnostic code applicable to limitation of motion 
of the ankle, a 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

As to ankylosis of the ankle, a 20 percent rating is assigned 
when the joint is ankylosed in plantar flexion less than 30 
degrees.  A 30 percent rating is assigned where there is 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Malunion of the tibia and fibula is rated 20 percent when 
there is moderate knee or ankle disability, and it is rated 
30 percent when there is marked knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Recent VA examinations show that the veteran experiences some 
pain, swelling limitation of motion, and episodic instability 
of the left ankle.  At his November 2002 examination, he had 
10 degrees of dorsiflexion and 40 degrees of plantar flexion.  
This suggests moderate limitation of motion, but even 
assuming there is marked limitation of motion, this would be 
rated 20 percent under the limitation of motion code, and the 
veteran already receives a 20 percent rating for the 
condition.  The effects of pain would not result in a higher 
rating, as the current 20 percent rating is the maximum 
rating for limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown , 8 Vet.App. 202 (1995); Spencer v. 
West, 13 Vet.App. 376 (2000).  The left ankle is not 
ankylosed (i.e., fixed in one position), and thus a higher 
rating under the ankylosis code is not in order.  In 
assigning the current 20 percent rating for the left ankle 
condition, the RO used the diagnostic code for malunion of 
the tibia and fibula.  However, the veteran does not have 
such defect, and even if he did, he does not have ankle 
disability to the required degree for a higher rating under 
this code.

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for residuals of a left ankle 
sprain.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for residuals of a left ankle sprain is 
denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

